DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	As of Applicant’s most recent response filed 13 May 2021, claims 1-5 and 7-20 were pending in the application.
	Claims 14-20 were previously withdrawn from current consideration as being drawn to a non-elected invention.
	In the response filed 13 May 2021, claims 1, 3, 5, 7-8, and 12-13 were amended and claim 61 was canceled.  These amendments have been entered.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel M. Gurfinkel (Reg. No. 34,177) on 12 October 2021.

The application has been amended as follows: 
In the Specification:
The last full paragraph on page 11 of the Specification (as amended in the response filed 13 May 2021) was amended as follows:
--Referring now to Fig. 8, a configuration of three panels is shown to illustrate a segment of fence, or barrier, created by the assembly of the panels 10. As shown, a panel that is in place (attached to posts, as discussed below) becomes the anchor for the next panel 10, which is lowered into place such that, as illustrated, rail 16 of the new section and rail 14 of the  placed   section are slid together such that rails 14 and 16 engage  spaces 28 in flat bars 22 (one flat bar 22 per panel 10 side - rails 14 having a flat bar 22 at its lower extremity and rails 16 having a flat bar 22 at its upper extremity), locking the panels together.  The final rail 26, at the right side of the figure, being an angle iron.  It will be understood that the weight of each panel may be sufficient in some situations to hold the panel together, however, as will be understood, once the panels are in place the connections can be over welded to enhance the connection of the panels.--

In the Claims:
The final paragraph of claim 1 was amended as follows:
	--means for at least one of the plurality of prefabricated sections to engage at least one other of the plurality of prefabricated sections in a frictional engagement, the combined prefabricated sections being fastened, using the fasteners, to one or more of the plurality of posts, with none of the fasteners being exposed to disassembly on the secure side of the fence, to form a fence.--

Claim 3 was amended as follows:
	--3.  The enhanced security fence of claim 1, wherein the mesh panels, structural side members and structural cross members are made from metal.--

Claim 5 was amended as follows:
	--5.  The enhanced security fence of claim 1, wherein the mesh panels, structural side members and structural cross members are made of alloys.--

Claim 7 was amended as follows:
	--7.  The enhanced security fence of claim 1, wherein the  structural cross members and structural side members define channels hidden from the secure side of the fence to hold and secrete wiring and/or cables to provide electronic features to the fence.--

Lines 10-13 of claim 8 were amended as follows:
--at least two structural cross members configured, at least one at the top of the mesh panel and one at the bottom of the mesh panel, to hold the at least one mesh panel therebetween,  a first structural cross member forming an upper edge and  a second structural cross member forming a bottom edge;--

The final paragraph of claim 8 were amended as follows:
	--means for at least one of the plurality of prefabricated sections to engage at least one other of the plurality of prefabricated sections in a frictional engagement, the combined prefabricated sections being fastened, using the fasteners, to one or more of the plurality of posts, with none of the fasteners being exposed to disassembly on the secure side of the fence, to form a fence--

Claim 10 was amended as follows:
	--10.  The enhanced security fence of claim 9, including a vertical support member bisecting a horizontal axis of the panel and being attached to the first structural cross member structural cross member, the two mesh panels being welded to the structural side members, the structural cross members and the vertical support member.--

Claim 11 was amended as follows:
	--11.  The enhanced security fence of claim 8, wherein the at least  two structural cross members are four structural cross members, one placed at the top of the panel, one placed at the bottom of the panel, one at 1/3 of the height of the panel and one at 2/3 the height of the panel.--

Claim 13 was amended as follows:
	--13.  The enhanced security fence of claim 8, wherein the  structural cross members and structural side members define channels hidden from the secure side of the fence to hold and secrete wiring and/or cables to provide electronic features to the fence.--

Claims 14-20 were canceled.

Reasons for Allowance
Claims 1-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above Examiner’s Amendments were made to correct several minor errors.  Additionally, previously withdrawn claims 14-20 were cancelled.
Independent claims 1 and 8 are considered allowable for at least the reasons given by Applicant in the response filed 13 May 2021.  Dependent claims 2-5, 7, ad 9-13 are considered allowable at least due to their dependence from claims 1 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 In the claim set filed 13 May 2021, claim 6 was listed with the status identifier “(original)”; however, since all of the text of the claim was deleted, it should have been marked as --(canceled)-- and the text of the claim should not have been shown.  See MPEP 714 (II) (C).